UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7088



ALBERT WILLIAMS HOYTE,

                                            Plaintiff - Appellant,

          versus


GORDON B. JENKINSON; DAVID F. MCINNIS, Judge;
LEGRANDE CARRAWAY, Public Defender of Wil-
liamsburg County; COUNTY OF WILLIAMSBURG,

                                           Defendants - Appellees,
          and


SHERIFF MCFARLIN; DUANE SHULER, Assistant
Solicitor; ELEANOR BELTON-SAVAGE, Officer;
RANDY GRAYSON, Officer,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-97-885-2-17AJ)


Submitted:   January 30, 1998             Decided:   March 30, 1998


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Albert Williams Hoyte, Appellant Pro Se. Marvin Coleman Jones,
BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing some

but not all of the Defendants named in Appellant's action. We dis-
miss the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED



                                2